Citation Nr: 0329825	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  98-18 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a schedular or extraschedular rating in 
excess of 10 percent from September 10, 1998, for 
degenerative changes of the right knee.

2.  Entitlement to a schedular or extraschedular rating in 
excess of 20 percent from June 11, 2001, for degenerative 
changes of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to July 
1989, and such was preceded by periods of inactive duty 
training and active duty for training.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2002, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, so that additional 
development could be undertaken.  While the case remained in 
remand status, the RO by its rating decision of July 2003 
assigned a temporary total rating under 38 C.F.R. § 4.30 
(2003) for the veteran's service-connected degenerative 
changes of the right knee from April 3, 2000, to May 31, 
2000.  No other change was effectuated with respect to the 
rating assigned for this disability.  


REMAND

By its letter, dated May 21, 2001, the RO initially advised 
the veteran that The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), had become 
law in November 2000, a point in time subsequent to the date 
on which he initiated the claim for service connection upon 
which this appeal is based.  The VCAA significantly added to 
the statutory law concerning the VA's duties when processing 
claims for VA benefits by redefining the obligations of VA 
with respect to its duty to assist and including an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

In the May 2001 letter, the veteran was afforded appropriate 
"Quartuccio sufficient" notice of what evidence was needed 
to substantiate his claim for service connection, as well 
notice of what portion of that necessary evidence he was 
required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183(2002).  He was also then informed that he had 
to respond by July 20, 2001, with additional pertinent 
evidence and information or the claim would be decided based 
on the current record.  

Pursuant to the Board's April 2002 remand an additional VCAA 
notice was provided by the RO in a September 11, 2002, letter 
to the veteran, wherein the requirements for an increase in 
the ratings assigned for the disorder in question were set 
forth.  The appellant was also requested to submit requested 
information and evidence pertaining to his claims by November 
11, 2002, or the claim would be adjudicated on the basis of 
the evidence already on file.  Further VCAA compliance was 
attempted by the RO through its letter of November 20, 2002, 
in which a response was requested within 30 days or the RO 
would continue to process his claims without the requested 
data.

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003), which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days, 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002).  As such, remand is required to ensure 
compliance with 38 U.S.C.A. § 5103 as to the issues now on 
appeal.

Evidentiary development is also found to be in order.  In 
this regard, it is noted that the Board through its April 
2002 remand requested that the veteran be afforded a VA 
medical examination for evaluation of his right knee disorder 
and the examiner was asked therein to respond to specific 
queries.  Unfortunately, however, it does not appear that 
adequate responses were offered by the examiner in his 
reports of January and July 2003 and, therefore, further 
input from that examiner is deemed to be necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must send to the veteran a 
letter notifying him of his right to 
submit any additional evidence or 
information regarding his claims for 
ratings of his service-connected right 
knee disability within a one-year 
period.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Inform the appellant that the 
RO will hold the case in abeyance until 
the one-year period has elapsed, or 
until he waives in writing the remaining 
term.  Inform him that submitting 
additional evidence is insufficient to 
waive the one-year waiting period.  
Further, regardless whether the veteran 
submits additional evidence or argument 
in support of his claims, if he desires 
to expedite Board review of his claims, 
he must specifically waive in writing 
any remaining response time.  PVA.

2.  The RO should obtain any and all VA 
treatment records not already on file, 
which pertain to the right knee and which 
were compiled since June 2003, for 
inclusion in the claims folder.

3.  Thereafter, the January and July 2003 
VA examination reports should be 
furnished to John Cory, M.D., of the VA 
Medical Center in Columbia, South 
Carolina, for preparation of an addendum 
to his earlier reports.  The claims 
folder in its entirety must also be made 
available to the examiner for his review.  
If an additional examination is necessary 
for preparation of an addendum, or in the 
event that Dr. Cory is unavailable, 
further evaluation of the veteran must be 
undertaken by an orthopedist.  In any 
event, the reviewer/examiner must 
specifically address and provide a 
detailed response to each of the 
following:

(a)  The examiner must describe 
the condition of the right knee 
and indicate whether there are 
present or absent any findings 
of ankylosis, subluxation, 
instability, locking, swelling, 
genu recurvatum, or loss of 
range of motion attributable to 
the service-connected 
disability, and, if present, 
the severity thereof.  Range of 
motion should be given in 
degrees, with the standard for 
normal motion being 140 degrees 
of flexion and 0 degrees of 
extension.  Any instability or 
subluxation should be described 
as mild, moderate or severe.

(b)  The examiner must 
determine whether the right 
knee exhibits weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disability.  If feasible, any 
determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

(c)  The examiner must express 
an opinion on whether there is 
objective evidence of right 
knee pain and, if so, the 
degree of pain should be 
quantified.  It must be noted 
whether right knee pain 
significantly limits functional 
ability during flare-ups or 
when the affected part is used 
repeatedly over a period of 
time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss due to pain on use 
or during flare-ups.  

(d)  Also, a work history since 
service discharge must be taken 
by the orthopedic examiner and 
any time lost from gainful 
employment due to the right 
knee disorder should be 
reported as well.  The examiner 
should offer an opinion as to 
whether it is at least as 
likely as not that the 
veteran's service-connected 
right knee disorder markedly 
interferes with his employment.   
Use by the examiner of the "as 
likely as not" language cited 
above is required.

4.  Following the completion of the 
foregoing actions, the RO should review 
the addendum or examination report.  If 
such is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such report for any and all needed 
action.  
5.  Thereafter, the RO must then 
readjudicate the merits of the veteran's 
claim for a rating in excess of 10 percent 
from September 10, 1998, for degenerative 
changes of the right knee, and in excess 
of 20 percent, from June 11, 2001, to 
include his entitlement to an 
extraschedular evaluation based on all the 
evidence of record and all governing legal 
authority, including the VCAA and its 
implementing regulations, and Fenderson v. 
West, 12 Vet. App. 119 (1999).  
Consideration must be afforded VAOPGCPREC 
23-97; 62 Fed.Reg. 63604 (1997); and 
VAOPGCPREC 9-98; 63 Fed.Reg. 56704 (1998), 
if applicable.  
If the RO finds that the extraschedular 
criteria have been met, then the matter 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




